SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
607
CA 10-02490
PRESENT: SCUDDER, P.J., FAHEY, CARNI, GREEN, AND GORSKI, JJ.


CNP MECHANICAL, INC., PLAINTIFF-RESPONDENT,

                     V                                            ORDER

ALLIED BUILDERS, INC., HARTFORD FIRE INSURANCE
COMPANY, HARTFORD CASUALTY COMPANY, AND
HARTFORD ACCIDENT AND INDEMNITY COMPANY,
DEFENDANTS-APPELLANTS.
(APPEAL NO. 1.)


ERNSTROM & DRESTE, LLP, ROCHESTER (JOHN W. DRESTE OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

GATES & ADAMS, P.C., ROCHESTER (ANTHONY J. ADAMS, JR., OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeals from an order of the Supreme Court, Monroe County
(Kenneth R. Fisher, J.), entered July 30, 2010 in a breach of contract
action. The order granted judgment in favor of plaintiff and against
defendants.

     It is hereby ORDERED that said appeals are unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:   May 6, 2011                           Patricia L. Morgan
                                                 Clerk of the Court